 1    KEKER, VAN NEST & PETERS LLP
      BENEDICT Y. HUR - # 224018
 2    bhur@keker.com
      JULIA L. ALLEN - # 286097
 3    jallen@keker.com
      SHAYNE HENRY - # 300188
 4    shenry@keker.com
      SARAH SALOMON - # 308770
 5    ssalomon@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendants
      SUPER LUCKY CASINO INC., NICHOLAS TALARICO,
 9    AND BRET TERRILL

10
                                   UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                         OAKLAND DIVISION
13
     DAN VIGDOR, an individual; STEPHEN              Case No. 4:16-cv-5326 HSG
14   BRADWAY, an individual,
                                                     STIPULATION AND ORDER
15                  Plaintiffs,                      CONTINUING DEFENDANTS’
                                                     DEADLINE TO FILE A BILL OF COSTS
16             v.                                    AND MOTION FOR ATTORNEYS’ FEES
                                                     AND EXPENSES AND PLAINTIFFS’
17   SUPER LUCKY CASINO INC., a                      DEADLINE TO OPPOSE
     California corporation (formerly known as
18   12 GIGS, INC.); Nicholas Talarico, an
     individual; Bret Terrill, an individual; DOES   Dept.:     2
19   2-50, inclusive,                                Judge:     Hon. Haywood S. Gilliam, Jr.
20                  Defendants.                      Date Filed: September 19, 2016
                                                     Trial Date: December 10, 2018
21

22

23

24

25

26

27

28
        STIPULATION AND ORDER CONTINUING DEFENDANTS’ DEADLINE TO FILE A BILL OF COSTS
           AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES AND PLAINTIFFS’ DEADLINE TO
                                            OPPOSE
                                   Case No. 4:16-cv-5326 HSG
     1314024
 1             Pursuant to Civil L.R. 6-2, the undersigned parties to this action, by and through their

 2   undersigned counsel, hereby agree and stipulate as follows:

 3             WHEREAS, on November 20, 2018, the Court granted summary judgment to Defendants

 4   on all of Plaintiffs’ causes of action, Dkt. 173;

 5             WHEREAS, the Court entered final judgment in favor of Defendants on that same date,

 6   Dkt. 175;

 7             WHEREAS, pursuant to Civ. Local Rule 54-1, Defendants’ deadline to file a bill of costs

 8   was December 4, 2018;

 9             WHEREAS, pursuant to Civ. Local Rule 54-5, Defendants’ deadline to file a motion

10   seeking the award of reasonable attorneys’ fees and expenses was also December 4, 2018;

11             WHEREAS, on December 4, 2018, the Court entered an Order extending both

12   Defendants’ deadline to file a bill of costs and to file a motion seeking the award of reasonable

13   attorneys’ fees and expenses to December 18, 2018, Dkt. 177;

14             WHEREAS, the parties continue to engage in good faith settlement discussions relating to

15   resolution of Defendants’ claim to attorneys’ fees and costs and believe that more time could help

16   the parties resolve their dispute;

17             IT IS HEREBY AGREED AND STIPULATED BY THE PARTIES, subject to the

18   Court’s Order, that Defendants’ deadline to file their bill of costs and motion for an award of

19   reasonable attorneys’ fees and expenses shall be extended from December 18, 2018 to December

20   21, 2018, and that Plaintiffs’ deadline to file an opposition shall be extended to January 11, 2019.

21             Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all signatories

22   have concurred in its filing.

23   //

24   //

25   //

26   //

27   //

28                                                         1
          STIPULATION AND ORDER CONTINUING DEFENDANTS’ DEADLINE TO FILE A BILL OF COSTS
             AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES AND PLAINTIFFS’ DEADLINE TO
                                              OPPOSE
                                     Case No. 4:16-cv-5326 HSG
     1314024
 1             IT IS SO STIPULATED.

 2

 3             AS STIPULATED BY:

 4
     Dated: December 13, 2018                     KEKER, VAN NEST & PETERS LLP
 5

 6
                                            By:   /s/ Benedict Y. Hur
 7                                                BENEDICT Y. HUR
                                                  JULIA L. ALLEN
 8                                                SHAYNE HENRY
                                                  SARAH SALOMON
 9
                                                  Attorneys for Defendants
10                                                SUPER LUCKY CASINO INC.,
                                                  NICHOLAS TALARICO,
11                                                AND BRET TERRILL

12   Dated: December 13, 2018                     MICHELMAN & ROBINSON, LLP

13
                                            By:   /s/ Marc R. Jacobs
14                                                SANFORD L. MICHELMAN
                                                  MARC R. JACOBS
15                                                ROBERT ESTRIN
16                                                Attorneys for Plaintiffs
                                                  DAN VIGDOR and
17                                                STEPHEN BRADWAY
18

19
               PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21    Dated: December 14, 2018
22

23
                                                   Hon. Haywood S. Gilliam, Jr.
24                                                 United States District Judge

25

26

27

28                                            2
        STIPULATION AND ORDER CONTINUING DEFENDANTS’ DEADLINE TO FILE A BILL OF COSTS
           AND MOTION FOR ATTORNEYS’ FEES AND EXPENSES AND PLAINTIFFS’ DEADLINE TO
                                            OPPOSE
                                   Case No. 4:16-cv-5326 HSG
     1314024
